Conviction in District Court of Trinity County of manslaughter, punishment two years in the penitentiary.
The state objects to the consideration of the statement of facts in this case because filed more than ninety days after the motion for new trial was overruled and notice of appeal was given. The motion for new trial was overruled October 13, 1925. The statement of facts was filed January 14, 1926. This was ninety-three days after the notice of appeal and more than the time fixed by the Revised Statutes of 1925. We are thus deprived of the right to consider the statement of facts.
The record contains but one bill of exceptions. Same was taken to the refusal of a special charge, the applicability of which would necessarily depend upon the testimony in the case. Being deprived of the right to look to the testimony, we are unable to determine whether the refusal of the special charge referred to was error.
The indictment being regular, and the charge of the court appearing to be satisfactory to appellant and to present the law applicable to the offense, and nothing being before us to support any contention that appellant has not had a fair trial, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.